

114 HRES 919 IH: Encouraging States to uphold the rights and dignity of human trafficking survivors.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 919IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mrs. Wagner submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONEncouraging States to uphold the rights and dignity of human trafficking survivors.
	
 Whereas all men, women, and children are endowed by their Creator with certain unalienable rights, that among these are life, liberty and the pursuit of happiness;
 Whereas neither slavery nor involuntary servitude shall exist within the United States; Whereas every survivor of sex and labor trafficking has the right to be truly recognized and treated as a victim and should be treated with the same justice, respect, and dignity as other victims of crime;
 Whereas victims of human trafficking in the United States can face criminal charges, mandatory detention, and even deportation as a result of their exploitation;
 Whereas survivors of trafficking who are arrested, prosecuted, and convicted of charges resulting from their status as a victim of trafficking face obstacles in reestablishing their lives and obtaining employment, education, and housing;
 Whereas victims of human trafficking are difficult to identify and are subject to manipulation, force, fraud, coercion, and abuse;
 Whereas women in the commercial sex industry have a higher homicide victimization rate than any other set of women, and are at very high risk for abuse, disease, injury, and death;
 Whereas there is no such thing as a child prostitute or child sex worker, as children in the commercial sex industry are by definition victims of a severe form of trafficking in persons;
 Whereas 1 in 5 runaway children are likely sex trafficking victims, and studies have shown that adults, often significantly older men, manipulate youth into exchanging sex for meals, material goods, or cash;
 Whereas many domestic child sex trafficking victims do not self-identify as sex trafficking victims and are not aware of their rights;
 Whereas child sex trafficking victims are more likely to be arrested than sex traffickers and sex buyers;
 Whereas, as many as 75 percent of underage victims of sex trafficking have been advertised or sold online, where the Internet makes exploitation simple, anonymous, and accessible;
 Whereas victims of labor trafficking are compelled to accept jobs through deception, coercion, or force and endure horrific, inhumane conditions;
 Whereas many victims of labor trafficking are subject to physical abuse, sexual violence, debt bondage, confiscation of identification documents, isolation, inadequate food, and no access to health care;
 Whereas a significant portion of labor trafficking victims enter the United States on lawful visas but are not identified;
 Whereas jurisdictions across the United States lack safe, effective shelter and housing for victims of human trafficking;
 Whereas restitution for victims of trafficking is mandatory under Federal law but is only ordered in approximately 30 percent of sex trafficking cases, and courts deny restitution requests in more than half of sex trafficking cases;
 Whereas reports estimate that less than 5 percent of Federal trafficking prosecutions in 2015 were for labor trafficking, significantly limiting the ability of labor trafficking victims to obtain justice and restitution;
 Whereas United States citizen, lawful permanent resident, and foreign national victims of human trafficking face many distinct obstacles, including, particularly for United States citizen and lawful permanent resident victims, access to specialized victim services; and
 Whereas the House of Representatives has committed to a victim-centered approach to domestic human trafficking through passage of the Justice for Victims of Trafficking Act of 2015: Now, therefore, be it
	
 That the House of Representatives— (1)encourages States to uphold the basic rights and dignity of human trafficking survivors and—
 (A)truly recognize and identify survivors of human trafficking as victims of crime and treat these victims with the same justice, respect, and dignity as other crime victims;
 (B)ensure that victims of trafficking are accorded the support, services, and legal rights as other victims of crime without being criminalized or made to feel responsible for the crimes committed against them;
 (C)advance a survivor-centered approach to addressing human trafficking that ensures the safety, confidentiality, and physical and mental well-being of victims, while recognizing symptoms of trauma and coping mechanisms that may impact victims’ interactions with law enforcement, the justice system, and service providers;
 (D)implement screening mechanisms for all children entering child welfare services and the juvenile justice system, and for unaccompanied children migrating into the country, to identify child trafficking victims and connect them with appropriate services;
 (E)ensure that child trafficking victims are provided with the full range of protections, including access to child welfare services, trauma-informed programming, and the same legal rights, afforded to other children who experience sexual abuse, rape, or incest; this includes ensuring that criminals who exploit child sex trafficking victims are not given lesser sentences and penalties than criminals who exploit children through sexual abuse, rape, or incest; and ensuring that child trafficking victims are never referred to as child prostitutes or underage sex workers in law or official documents and proceedings; and
 (F)develop a 24-hour emergency response plan to provide victims of labor and sex trafficking with immediate protection and support when they are first identified; such a plan may include physically moving victims of trafficking to a place of safety, attending to the immediate medical and emotional needs of survivors, assessing whether survivors are under risk for harm, retaliation, or intimidation, and directly connecting survivors with victim advocates, housing, and service providers;
 (2)strongly urges States to adopt rights and protections for victims of human trafficking that include the right—
 (A)to be treated as a victim of crime and afforded justice, respect, and dignity; (B)to protection if the victim’s safety is at risk or if there is danger of harm, retaliation, or recapture by the trafficker;
 (C)to comprehensive trauma-informed, long-term, culturally competent care and healing services oriented toward emotional, physical, psychological, and family healing without time limit restrictions;
 (D)to evidence-based screening and assessment tools, treatment plans, and therapy to address traumatic stress and associated mental health symptoms;
 (E)to safe and effective emergency and long-term housing; education, vocational, and job assistance and training; mentoring programs; language assistance; drug and substance abuse services; and legal services;
 (F)for child sex trafficking victims to be treated as children in need of child protective services and to be served through the child welfare system, where appropriate, in place of the juvenile justice system; and
 (G)for all victims of trafficking who are United States citizens, lawful permanent residents, and foreign nationals to be eligible for services;
 (3)strongly urges States to adopt the following legal rights and protections for victims of human trafficking, including the—
 (A)right to have convictions and adjudications related to prostitution and nonviolent offenses vacated and such records cleared if offenses were committed as a result of the victim being trafficked;
 (B)right to legal protection and immunity for child trafficking victims for offenses related to prostitution and nonviolent offenses if offenses were committed as a result of being trafficked, and the right to have charges dismissed as part of a specialized diversion program; immunity should be granted in combination with service provision aimed at eliminating detention while giving victims the necessary resources to heal and reintegrate in their communities;
 (C)right to not be held in mandatory detention, receive a mandatory residential placement in a punitive setting, or be detained in facilities inappropriate to one’s status as a victim of crime;
 (D)right to the same type of court procedures and legal protections accessible to victims of sexual assault, rape, child sexual abuse, or incest, including the right to not be treated as a criminal;
 (E)right to testify without being forced to make face-to-face contact with one’s trafficker, for instance, via one-way closed-circuit television;
 (F)right for foreign national victims to be granted a temporary visa without being required to cooperate with a law enforcement investigation;
 (G)right to be informed and notified in writing of the survivor’s legal rights, including the availability of victim compensation, mandatory restitution, and a civil cause of action; the availability of protective orders and policies related to their enforcement; and the rights and services available to the victim under 18 U.S.C. 3771 and 42 U.S.C. 10607(c); and
 (H)retention of all rights regardless of whether the crime has been reported to law enforcement; and (4)recognizes and applauds the State legislative bodies that have taken tremendous steps to adopt protections and services for victims of trafficking.
			